Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet (PTO-303)				
Advisory Action
On cursory consideration, the request for reconsideration does not clearly appear to overcome the rejections.
Response to Arguments
Applicant’s arguments, filed 05/23/2022 with respect to claims 21-25 have been fully considered but they are not persuasive.
In response to Applicant's argument: 
“First, the amended claim 21 request to protect a manufacture method of a display panel, claim 21 recites "the active switch comprises a semiconductor layer; the semiconductor layer is made of a germanium-containing semiconductor material and is prepared by chemical vapor deposition, and the gas ratios of the preparation process thereof are: GeH4/SiH4 = 0.1-10, SiH4/N20 = 0.1-10, and GeH4/N20 = 0.1-10". That is, the amended claim 21 defines that the active layer is formed using the silicon germanium oxide, where the silicon germanium oxide is prepared by chemical vapor deposition, and the gas ratios of the preparation process thereof are: GeH4/SiH4 = 0.1-10, SiH4/N20 = 0.1-10, and GeH4/N20 = 0.1-10. 
In contrasting thereto, HIROSE at best discloses in paragraph [0063] "the semiconductor film 135 is formed using silicon, silicon germanium, or an oxide semiconductor..", but does not disclose that the semiconductor film is formed using silicon germanium oxide; in particular, the person having ordinary skill in the art would readily appreciate the silicon germanium is different than and so cannot be pointed to as the claimed silicon germanium oxide. 
Also, Yamazaki at best discloses "For example, the oxide semiconductor layer 844a and or the oxide semiconductor layer 844c can be an oxide layer that contains aluminum, silicon, titanium, gallium, germanium, yttrium, zirconium, tin, lanthanum, cerium, or hafnium at a higher atomic ratio than the oxide semiconductor layer 844b.". That is to say, Yamazaki teaches the oxide semiconductor layer can be an oxide layer that contains aluminum, silicon, titanium, gallium, germanium, yttrium, zirconium, tin, lanthanum, cerium, or hafnium at a higher atomic ratio than the oxide semiconductor layer 844b, and it can only mean that the semiconductor layer comprises a silicon germanium oxide, but does not disclose that three specific gases GeH4, SiH4 and N20. 
Second, the Office Action contends that it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of suppressing generation of oxygen vacancies in the oxide layer as taught by Yamazaki. 
Applicant respectfully disagrees. 
The three gases of the claim 21 are matched to form active layers of oxygen-rich germanium compounds by chemical vapor deposition, and the corresponding ratios are: GeH4/SiH4 = 0.1 to 10, SiH4/N20 = 0.1 to 10, and GeH4/N20 = 0.1 to 10. And the specification in paragraphs [0012] recites: "The mobility of a general amorphous silicon Thin Film Transistor (a-Si TFT) is low, and is less than 1 cm2/V-s. However, the mobility of the silicon germanium oxide can exceed 1 cm2/V-s, or even exceed 2 cm2/V-s". The person having ordinary skill in the art would readily appreciate that using germanium-doped semiconductor compounds, the mobility can exceed 1 cm2/V-s, and even reach 2 cm2/V-s. But the specification in paragraphs [0068] recites: "the electron mobility of the semiconductor layer is greater than 3 cm2/V-s". As a result, it is mean that for the three gases used in this application, the mobility of the active layer after the process can exceed 3cm2/vs. Yamazaki is completely silent regarding the above-claimed gases and gas ratios used in the semiconductor layer preparation process. 
Furthermore, Therefore, CHO, HIROSE and Yamazaki, either taken alone or considered in combination, fail to disclose, teach or otherwise suggest at least the above-noted limitations recited by the amended claim 21. It follows that Applicant's amended claim 21 is neither anticipated by nor rendered obvious by and is therefore patentably distinct over the cited prior art references. 
Thus, new independent claim 21 is neither anticipated nor rendered obvious by the cited prior art references, either taken individually or considered in combination, and is thus put in condition for allowance.”, pages 7-8.

The Examiner respectfully submits that in the DEVICE CLAIM and claim limitation regarding the “product by process” is not treated.
Therefore, in regarding claim 21, CHO, FIG. 4 teaches the active switch comprises a semiconductor layer (140, ¶ [0055]).
CHO fails to wherein the active switch comprises a semiconductor layer made of a germanium-containing semiconductor material; and wherein the semiconductor layer comprises a silicon germanium oxide.

Yamazaki teaches wherein the semiconductor layer comprises a silicon germanium oxide (844, FIG. 24A, “the oxide semiconductor layer 844a and/or the oxide semiconductor layer 844c can be an oxide layer that contains aluminum, silicon, titanium, gallium, germanium”, col. 38, lines 65-67 & col. 39, lines 1-15).
wherein the semiconductor layer comprises a first doping layer (844c), an active layer (844b), and a second doping layer (844c); the active layer is provided between the first doping layer and the second doping layer; and the active layer comprises the silicon germanium oxide.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of suppressing generation of oxygen vacancies in the oxide layer as taught by Yamazaki, col. 39, lines 1-15. 
In regarding claim 21, the following limitation makes it a product by process claim: a) " the operation of forming at least one active switch on a substrate comprises: 
preparing the semiconductor layer by chemical vapor deposition using the following gases with the following gas ratios in the preparation of the semiconductor layer: GeH4/SiH4 = 01-10, SiH4/N2O, and GeH4/N2O = 0.1/10." The MPEP § 2113, states, "Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
A "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). See also In re Brown and Saffer, 173 USPQ 685 (CCPA 1972): In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983) final product per se which must be determined in a ''product by, all of' claim, and not the patentability of the process, and that an old or obvious product, whether claimed in ''product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case-law makes clear.
For the above reasons, it is believed that the rejections should be sustained.

/TONY TRAN/Primary Examiner, Art Unit 2894